DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent App. No. JP2018-202008, filed on 10/26/2018.

Information Disclosure Statement
Applicant’s information disclosure statements submitted on 10/24/2019 and 04/21/2020 have been considered and are included in the file.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1, line 2, change “around an axis” to “about an axis”
Claim 1, line 5, change “around the axis” to “about the axis”
Claim 1, line 6, change “the blade” to “the plurality of blades”
Claim 1, lines 22-24, change: “in the radial direction of an outer peripheral end on an outermost side of the cover, and communicating with the plurality of inclined holes.” This change is required 
Claim 2, lines 2-3, change: “the housing has a housing main body, and a seal holder is detachable the seal holder holds [[holding]] the seal member,”
The following changes are required to improve the grammatical structure of the claim limitation.
Claim 3, lines 1-4, change: “wherein the communication flow path portion has a circumferential flow path that is continuous in the circumferential direction and communicating with the plurality of inclined holes, and a plurality of introduction flow paths connecting the introduction port opening and the circumferential flow path.”
Claim 4, line 2, “further comprising a second fin provided on the seal member on the first side” should read “further comprising a second fin provided on the seal member on the second side”.  This modification is made for consistency since as recited in claim 1, the first fin provided on the second side.  A review of the figures provided by the Applicant (See Fig. 3, and Fig. 5) shows that the fins are provided on the same side.
Claim 5, line 2, change “around an axis” to “about an axis”
Claim 5, line 4, change “around the axis” to “about the axis”
Claim 5, line 5, change “the blade” to “the plurality of blades”
Claim 5, line 10, omit “allowed to be” such that the line reads “an annular seal member disposed”  
Claim 5, line 14, change: “each hole respectively extending at an angle”
Claim 5, line 19, “wherein the plurality of inclined hole” should read “wherein the plurality of inclined holes”
Claim 5, lines 20-21, change: “in the radial direction of an outer peripheral end on an outermost side of the cover.” This change is required to improve the grammatical structure of the limitation, wherein “the radial direction in” is stated twice and is redundant.
Claim 6, lines 1-4, change: “wherein the communication flow path portion has a circumferential flow path that is continuous in the circumferential direction and communicating with the plurality of inclined holes, and a plurality of introduction flow paths connecting the introduction port opening and the circumferential flow path.”
Claim 7, line 2, “further comprising a second fin provided on the seal member on the first side” should read “further comprising a second fin provided on the seal member on the second side”.  This modification is made for consistency since as recited in claim 1, the first fin provided on the second side.  A review of the figures provided by the Applicant (See Fig. 3, and Fig. 5) shows that the fins are provided on the same side.
Claim 8, line 2, “further comprising a second fin provided on the seal member on the first side” should read “further comprising a second fin provided on the seal member on the second side”.  This modification is made for consistency since as recited in claim 1, the first fin provided on 
Claim 9, line 2, “further comprising a second fin provided on the seal member on the first side” should read “further comprising a second fin provided on the seal member on the second side”.  This modification is made for consistency since as recited in claim 1, the first fin provided on the second side.  A review of the figures provided by the Applicant (See Fig. 3, and Fig. 5) shows that the fins are provided on the same side.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a direction of rotation of the rotary shaft” as recited in line 16 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a housing covering the rotary shaft and the impeller, and having a facing surface formed on the first side in the axial direction with respect to the outer peripheral surface and facing the outer peripheral surface" in lines 9-11.  This limitation refers to “the first side” but it is unclear how a housing can have a facing surface that is formed on the first side and wherein the facing surface faces the outer peripheral surface in light of a prior limitation recited in lines 3-5 of the claim.  The 
In line 4 of claim 1, “a first side” is introduced wherein in lines 3-4, “a plurality of blades provided on a surface of the disk facing a first side in an axial direction”.  Line 5 of claim 1 further recites “a cover provided on the first side in the axial direction with respect to the disk and the blade”.  In Applicant’s specification, [0029] line 3, the specification discloses that a first surface (41a) side is on a first side of the disk.  Fig. 3 of Applicant’s drawings is provided below showing the location of 41a, which is on a “first side”.  The “first side”, in this context, does not face the outer peripheral surface (43g) of the cover (43).  Referring back to lines 9-11, wherein the claim recites that a housing has a facing surface (labeled 22F in Applicant’s Fig. 3) formed on the first side, this limitation would imply that the “first side” is on the facing surface 22F in Fig. 3, which conflicts with the location of the “first side” being on the surface 41a in Fig. 3 based on the claim limitation recited in lines 4-5 of the claim.  Due to the conflicting locations of “the first side” and the lack of clarity of as to how the first side is referred to in two different location in the claim, these limitations render the claim indefinite.

    PNG
    media_image1.png
    851
    778
    media_image1.png
    Greyscale

For examination purposes, the Examiner will interpret “the first side” recited in lines 9-11 of the claim as “a first side of the housing” and therein will be a different “first side” with respect to the “first side” recited in lines 3-5 of the claim.    
Further, as stated above, in line 5 of the claim, the claim recites “a cover provided on the first side in the axial direction with respect to the disk and the blade”.  This limitation is unclear because as explained above, it is unclear of the location of the “first side”.  Based on the support provided in the specification, the location of “the first side” for this limitation can be best interpreted as location (41a) as disclosed in [0029] line 3, wherein the specification discloses that a first surface (41a) side is on a first side of the disk.  Based on this reasoning, it is unclear how the cover (43) is “provided on the 
For examination purposes, the Examiner will interpret the limitation “a cover provided on the first side” as to signify that the cover (43) covers the first side at location 41a and therein is placed in front of the first side in the axial direction.

Claim 1 recites “a plurality of inclined holes formed at intervals in the circumferential direction with respect to the seal member, respectively extending at an angle to a side opposite to a direction of rotation of the rotary shaft toward an inner side in the radial direction…” in lines 14-16.  This limitation renders the claim indefinite because it is unclear of the meaning of the limitation wherein the plurality of inclined holes “extending at an angle to a side opposite to a direction of rotation of the rotary shaft toward an inner side in the radial direction”.  As shown in Fig. 4 of Applicant’s drawings, inclined holes 55 are arranged circumferentially within the seal 50.  An angle is shown between a radial line from the center of the shaft 13 and an imaginary axis from the center of the hole 55.  It is unclear of the use of the terms “to a side” because the claim also recites “an inner side” and therein the location “to a side” is unknown and cannot be determined in the context of the limitation with regard “to a side” being opposite the direction of rotation.  Further, no reference is made to a direction of rotation in the drawings of Fig. 4 to show that the direction of rotation of the rotary shaft is 
For examination purposes, the Examiner interprets the limitation to read: “a plurality of inclined holes formed at intervals in the circumferential direction with respect to the seal member, each hole inclined in a direction opposite to a direction of rotation of the rotary shaft toward an inner side in the radial direction”  

Claims 2-4 and 6-9 are also rejected due to their dependency on claim 1.

Claim 5 recites the limitation "a housing covering the rotary shaft and the impeller, and having a facing surface formed on the first side in the axial direction with respect to the outer peripheral surface and facing the outer peripheral surface" in lines 7-9.  This limitation refers to “the first side” but it is unclear how a housing can have a facing surface that is formed on the first side and wherein the facing surface faces the outer peripheral surface in light of a prior limitation recited in line 3 of the claim.  The limitation in lines 7-9 signifies that “the first side” also faces the outer peripheral surface since the facing surface is formed on “the first side”, as recited by the limitation of the claim.  
In line 3 of claim 5, “a first side” is introduced wherein in lines 2-3, “a plurality of blades provided on a surface of the disk facing a first side in an axial direction”.  Lines 4-5 of claim 5 further recites “a cover provided on the first side in the axial direction with respect to the disk and the blade”.  In Applicant’s specification, [0029] line 3, the a first side of the disk.  Fig. 3 of Applicant’s drawings is provided below showing the location of 41a, which is on a “first side”.  The “first side”, in this context, does not face the outer peripheral surface (43g) of the cover (43).  Referring back to lines 7-9, wherein the claim recites that a housing has a facing surface (labeled 22F in Applicant’s Fig. 3) formed on the first side, this limitation would imply that “first side” is on the facing surface 22F in Fig. 3, which conflicts with the location of the “first side” being on the surface 41a in Fig. 3 based on the claim limitation recited in lines 3-5 of the claim.  Due to the conflicting locations of “the first side” and the lack of clarity of as to how the first side is referred to in two different location in the claim, these limitations render the claim indefinite.

For examination purposes, the Examiner will interpret “the first side” recited in lines 7-9 of the claim as “a first side of the housing” and therein will be a different “first side” with respect to the “first side” recited in lines 3-5 of the claim.    
Further, as stated above, in lines 4-5 of the claim, the claim recites “a cover provided on the first side in the axial direction with respect to the disk and the blade”.  This limitation is unclear because as explained above, it is unclear of the location of the “first side”.  Based on the support provided in the specification, the location of “the first side” for this limitation can be best interpreted as location (41a) as disclosed in [0029] line 3, wherein the specification discloses that a first surface (41a) side is on a first side of the disk.  Based on this reasoning, it is unclear how the cover (43) is “provided on the first side”.  Applicant’s Fig. 3 shown above does not disclose the cover (43) on the first side.  Rather, the cover (43) covers the first side at location 41a and therein is placed in 
For examination purposes, the Examiner will interpret the limitation “a cover provided on the first side” as to signify that the cover (43) covers the first side at location 41a and therein is placed in front of the first side in the axial direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al. (U.S. 5,190,440).
Regarding claim 1, Maier et al. discloses a centrifugal compressor (10, Col. 2, lines 65-68) comprising: a rotary shaft (22) which is configured to rotate around an axis (axis “A” shown in Fig. 1’ below); an impeller (20) having a disk fixed to the rotary shaft (impeller 20, which is a disk as labeled “D” in Fig. 1’’ below, is secured to the shaft 22, Col. 3, lines 12-14), a plurality of blades (labeled “B” in Fig. 1’) provided on a surface 

    PNG
    media_image2.png
    538
    733
    media_image2.png
    Greyscale

Fig. 1’

    PNG
    media_image3.png
    576
    661
    media_image3.png
    Greyscale

Fig. 1’’


    PNG
    media_image4.png
    565
    692
    media_image4.png
    Greyscale

Fig. 2’

Maier et al. further discloses a housing (12) covering the rotary shaft (22) and the impeller (20, as shown in Fig. 1, housing 12 covers the rotary shaft 22 and impeller 20), and having a facing surface (“fcs” labeled in Fig. 2’) formed on the first side (“first side” is interpreted as a first side of the housing 12, as explained in the 112 section above, and therein the first side of the housing is labeled “hfs” in Fig. 2’) in the axial direction with respect to the outer peripheral surface and facing the outer peripheral surface (as shown in Fig. 2’, the facing surface “fcs” formed on the first side of the housing “hfs” faces the outer peripheral surface “ops” in an axial direction); a seal member (40, Col. 3, lines 52-55) forming a clearance (space 56, Col. 3, lines 60-62) with the outer peripheral 
Regarding claim 4, Maier et al. discloses a second fin (f2, Fig. 2’) provided on the seal member (40) on the first side (as stated in claim objections section, “the first side” should be corrected to recite “the second side”, and therein is interpreted as “the second side”.  Maier et al. discloses fin “f2” on the second side “ss” on the seal member 40) in the axial direction with respect to the opening portion (fin “f2” is axially displaced with respect to the opening portion 54) and protruding from the seal member toward the outer peripheral surface (as shown in Fig. 2’, second fin “f2” protrudes from seal member 40 toward the outer peripheral surface (surface 44 pertains to outer peripheral surface “ops”)).

Maier et al. further discloses a housing (12) covering the rotary shaft (22) and the impeller (20, as shown in Fig. 1, housing 12 covers the rotary shaft 22 and impeller 20), and having a facing surface (“fcs” labeled in Fig. 2’) formed on the first side (“first side” is interpreted as a first side of the housing 12, as explained in the 112 section above, and therein the first side of the housing is labeled “hfs” in Fig. 2’) in the axial direction with respect to the outer peripheral surface and facing the outer peripheral surface (as shown in Fig. 2’, the facing surface “fcs” formed on the first side of the housing “hfs” faces the outer peripheral surface “ops” in an axial direction); the seal unit (seal assembly 30) comprising: an annular seal member (40, Col. 3, lines 52-55) allowed to be disposed so as to form a clearance (space 56, Col. 3, lines 60-62) with the outer peripheral surface inward of the facing surface in the radial direction in the housing (as shown in Fig. 2’, clearance 56 is between seal member 40 and the outer peripheral surface (surface 44 pertains to the outer peripheral surface “ops”), wherein surface 44 of “ops” is radially inward of the facing surface “fcs” with respect to the housing 12); a plurality of inclined holes (51 are inclined, Col. 4, lines 5-25, reference is made to Fig. 7, wherein passageways 51 are equivalent to passageways 53) formed at intervals in the circumferential direction with respect to the seal member (as shown in Fig. 7, passageways 53 (equivalent to 51) are formed at intervals in the circumferential direction with respect to the seal member 40, Col. 4, lines 25-32), respectively extending at an angle in the circumferential direction (angle theta shown in Fig. 7, Col. 4, lines 10-20) toward an inner side in the radial direction (the holes 51/53 are inclined .

Allowable Subject Matter
Claims 2-3 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


    PNG
    media_image5.png
    475
    577
    media_image5.png
    Greyscale

Fig. 2’’
Claims 6-7 and 9 would be allowable due to their dependency on claim 2.
Regarding claim 3, Maier et al. fails to disclose or suggest of a plurality of introduction flow paths connecting the introduction port opening and the circumferential flow path.  As shown in Fig. 2’ of Maier et al. there are no introduction flow paths between the introduction port opening (50) and the circumferential flow path (the circumferential flow path is the entire communication flow path portion “cp” revolved about the axis of the shaft 22 shown in Fig. 1 and Fig. 2’).  In other words, the 
Claim 8 would be allowable due to its dependency on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi et al. (U.S. 6,039,535) discloses of a labyrinth sealing device
Masutani et al. (US 2018/0030922) discloses of a centrifugal compressor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/02/2021